NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              AUG 06 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RONALD B. TALMAGE; ANNETTE C.                    No. 08-73152
TALMAGE,
                                                 Tax Ct. No. 13002-05
              Petitioners - Appellants,

  v.                                             MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

              Respondent - Appellee.


              Appeal from a Decision of the United States Tax Court


                             Submitted July 14, 2010**
                                Portland, Oregon

Before: PREGERSON, WARDLAW and RAWLINSON, Circuit Judges.


       Ronald and Annette Talmage appeal a Tax Court decision in favor of the

Commissioner. We have jurisdiction under 26 U.S.C. § 7482. Having reviewed


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the tax court’s findings of fact for clear error, LOAD, Inc. v. Comm’r, 559 F.3d

909, 911 (9th Cir. 2009), we affirm for the reasons stated by Judge Harry Haines in

T.C. Memo. 2008-34 (Feb. 19, 2008).

AFFIRMED.